 

Exhibit 10.1

 

AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of December 30, 2019, is entered into by and between AUSTIN FINANCIAL
SERVICES, INC., a Delaware corporation (“Lender”) and SUPERIOR DRILLING
PRODUCTS, INC., a Utah corporation, SUPERIOR DRILLING SOLUTIONS, LLC, a Utah
limited liability company, HARD ROCK SOLUTIONS, LLC, a Utah limited liability
company, EXTREME TECHNOLOGIES, LLC, a Utah limited liability company, MEIER
LEASING, LLC, a Utah limited liability company, and MEIER PROPERTIES, SERIES
LLC, a Utah limited liability company (individually and collectively,
“Borrower”), with reference to the following facts:

 

A. Borrower and Lender previously entered into that certain Loan and Security
Agreement, dated as of February 20, 2019 (as amended, the “Loan Agreement”); and

 

B. Borrower has requested that Lender provide a special advance term loan under
the Loan Agreement and amend certain other terms and provisions set forth in
and/or contemplated by the Loan Agreement. Lender has agreed to Borrower’s
requests, subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, Borrower and Lender hereby
agree as follows:

 

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

 

2. Defined Terms. All initially capitalized terms used but not defined herein
have the meanings assigned to such terms in the Loan Agreement.

 

3. Amendments

 

(a) Amendment to Section 2.3. Section 2.3 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

2.3 Term Loan. Subject to the terms and conditions hereof, Lender agrees to make
the following Loan(s) to Borrower: (a) on the Closing Date, a Loan in an amount
equal to the Initial Term Loan Commitment (the “Initial Term Loan”), and (b) on
the Amendment Number One Effective Date, a Loan in an amount equal to the
Special Advance Term Loan Commitment (the “Special Advance Term Loan”). The
Initial Term Loan and the Special Advance Term Loan, and Borrower’s obligation
to repay the same, shall be evidenced by this Agreement, and the books and
records of Lender.

 

(b) Amendment to Schedule A.

 

(i) The following defined terms in Schedule A to the Loan Agreement are hereby
amended and restated to read in their entirety as follows:

 

“Loans” means the Advances, the Term Loan (consisting of the Initial Term Loan
and the Special Advance Term Loan), and any other loans or extensions of credit
that Lender, in its sole discretion, may determine to provide to Borrower (each,
a “Loan”).

 

 1 

   

 

“Term Loan” means, collectively, the Initial Term Loan and the Special Advance
Term Loan.

 

(ii) The following new defined terms are hereby added to Schedule A to the Loan
Agreement in alphabetical order as follows:

 

“Amendment Number One Effective Date” means December 30, 2019.

 

“Initial Term Loan” is defined in Section 2.3 of the Agreement.

 

“Initial Term Loan Commitment” is defined in Section 2.3 of Schedule B.

 

“Special Advance Term Loan” is defined in Section 2.3 of the Agreement.

 

“Special Advance Term Loan Commitment” is defined in Section 2.3 of Schedule B.

 

(iii) Schedule 3.4 to Schedule A to the Loan Agreement is hereby amended and
restated and replaced with Schedule 3.4 to Schedule A attached hereto.

 

(c) Amendment and Restatement of Schedule B. Schedule B to the Loan Agreement is
hereby amended and restated and replaced with Schedule B attached hereto.

 

4. Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to and contingent upon the fulfillment of each and every
one of the following conditions to the satisfaction of Lender:

 

(a) Lender shall have received this Amendment, duly executed by Borrower;

 

(b) No Event of Default or Default shall have occurred and be continuing;

 

(c) All of the representations and warranties set forth herein and in the Loan
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties that are expressly stated to
be true and correct as of the date of the Loan Agreement); and

 

(d) Lender shall have received (i) an amendment closing fee in the amount of
$3,500.00, which fee shall be fully earned and nonrefundable and (ii) all
Lender’s reasonable expenses incurred through the date of this Amendment and the
reasonable fees and costs of Lender’s internal and outside counsel incurred in
the negotiation and preparation of this Amendment, which Borrower hereby
authorizes to be paid by an Advance under the Loan Agreement.

 

5. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender that:

 

(a) No Event of Default or Default is continuing;

 

(b) All of the representations and warranties set forth herein and in the Loan
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Loan Agreement); and

 

(c) This Amendment has been duly executed and delivered by Borrower, and the
Loan Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

 2 

   

 

6. Release.

 

(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and each guarantor, indemnitor, or obligor with respect
to the Obligations, if any, (collectively, “Obligors”), on behalf of itself and
its successors, assigns and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, and other representatives (Borrower, each Obligor, if any,
and all such other persons and parties being hereinafter referred to
collectively as “Releasors” and individually as a “Releasor”), hereby
absolutely, unconditionally and irrevocably release, remise and forever
discharge Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Lender and all
such other persons being hereinafter referred to collectively as “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Releasors may now or hereafter own, hold, have or claim to have against
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever that arises at any time on or before the day and date
of this Agreement for or on account of, or in relation to, or in any way in
connection with any of the Loan Agreement or any of the other Loan Documents or
transactions thereunder or related thereto or hereunder.

 

(b) It is the intention of Borrower and each Obligor, if any, that this
Agreement and the release set forth above constitute a full and final accord and
satisfaction of all claims that Releasors may have or hereafter be deemed to
have against Releasees as set forth herein. In furtherance of this intention,
Borrower and each Obligor, on behalf of itself and each other Releasor,
expressly waive any statutory or common law provision that would otherwise
prevent the release set forth above from extending to claims that are not
currently known or suspected to exist in any Releasor’s favor at the time of
executing this Agreement and which, if known by Releasors, might have materially
affected the agreement as provided for hereunder. Borrower and each Obligor, on
behalf of itself and each other Releasor, acknowledge that it is familiar with
section 1542 of California Civil Code:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

(c) Borrower and each Obligor, if any, on behalf of itself and each other
Releasor, waive and release any rights or benefits that each may have under
section 1542 to the full extent that it may lawfully waive such rights and
benefits, and Borrower and each Obligor, on behalf of itself and each other
Releasor, acknowledge that each understands the significance and consequences of
the waiver of the provisions of section 1542 and that each has been advised by
its attorney as to the significance and consequences of this waiver.

 

(d) Borrower and each Obligor, if any, understand, acknowledge and agree that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding that may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

 3 

   

 

(e) Borrower and each Obligor, if any, agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered affects in any manner the final, absolute and unconditional nature of
the release set forth above.

 

(f) Borrower and each Obligor, if any, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenant and agree with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
and each Obligor pursuant to Section 6 of this Agreement. If Borrower and each
Obligor, if any, or any of its successors, assigns or other legal
representations violates the foregoing covenant, Borrower and each Obligor, if
any, for itself and each other Releasor, agree to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
reasonable attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

7. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

8. Integration. The Loan Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

9. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default, whether or not known to Lender and whether or
not existing on the date of this Amendment.

 

10. Reaffirmation of the Loan Agreement. The Loan Agreement as amended hereby is
reaffirmed by Borrower and remains in full force and effect.

 

11. Expenses. Borrower shall be liable to reimburse Lender for all reasonable
costs and expenses (including, without limitation, reasonable legal fees and
expenses) that Lender incurs in connection with the preparation, negotiation,
and execution of this Amendment, including, without limitation, the reasonable
costs and fees of outside legal counsel to Lender. Borrower hereby authorizes
Lender to effect payment of all such fees and expenses by a loan or advance
pursuant to the terms of the Loan Documents.

 

[remainder of page intentionally left blank]

 

 4 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LENDER: borrower:     AUSTIN FINANCIAL SERVICES, INC.,
a Delaware corporation SUPERIOR DRILLING PRODUCTS, INC.
a Utah corporation         By: /s/ Lance Gillis By: /s/ Annette Meier Name:
Lance Gillis Name: Annette Meier Its: Senior Vice President Its: COO/President  
          SUPERIOR DRILLING SOLUTIONS, LLC,  
a Utah limited liability company             By: /s/ Annette Meier     Name:
Annette Meier     Its: President             HARD ROCK SOLUTIONS, LLC,
a Utah limited liability company             By: /s/ Annette Meier     Name:
Annette Meier     Its: President             EXTREME TECHNOLOGIES, LLC,  
a Utah limited liability company             By: /s/ Annette Meier     Name:
Annette Meier     Its: President             MEIER LEASING, LLC,
a Utah limited liability company             By: /s/ Annette Meier     Name:
Annette Meier     Its: President             MEIER PROPERTIES SERIES, LLC,  
a Utah limited liability company             By: /s/ Annette Meier     Name:
Annette Meier     Its: President         Address for notices: Address for
notices:    

Austin Financial Services, Inc.

11111 Santa Monica Blvd. Suite 900

Los Angeles, CA 90025-9823

Attn: Lance Gillis

Telephone: (310) 444-7939

Facsimile: (310) 444-7959

Superior Drilling Solutions, LLC

1583 South 1700 East

Vernal, UT 84078

Attn: Chris Cashion, Chief Financial Officer

Telephone: (435) 789-0594

Facsimile: 435-789-0595

 

Mailing Address:

 

Superior Drilling Solutions, LLC

P.O. Box 1656

Vernal, UT 84078

Attn: Chris Cashion, Chief Financial Officer

 

 

 

 

schedule 3.4
to
Schedule A

to

LOAN AND SECURITY AGREEMENT

 

EQUIPMENT COLLATERAL

 



 

 

 

SCHEDULE 3.4
to
schedule a
TO
LOAN AND SECURITY AGREEMENT

 

EQUIPMENT COLLATERAL

 

Description:

 

Item #1

 

Qty: (1) Okuma Model Multus B750Wx4000 CNC Turning Center, S/N SR8.160111.
(2012); 41.34” Maximum Turning Diameter, 157.48” Maximum Turning Length 12.5”
Through Hole Spindel; with 25’D 4-Jaw Chuck’ 80-Position Automatic Tool Charger;
and Okuma CNC Control

 

Item #2

 

Qty: (1) DMG Mori Model CTX Gamma 3000TC CNC Turning Center, S/N 670000101,
(2014); 27.55” Maximum Turning Diameter, 118.11” Maximum Turning Length; with
Heavy-Duty Turning/Milling Spindle’ 80-Tool Magazine; Mist Extractor;
ChipBLASTER Model JV-40 Coolant System; and Siemens Model Sinumerk 840D CNC
Control

 

Item #3

 

Qty: (1) Okuma Model Multus B400Wx15000 CNC Turning Center, S/N SR152318,
(2011); 15.75” Maximum Turning Diameter, 59.06” Maximum Turning Length 160,000

 

 

 

 

schedule B
to
LOAN AND SECURITY AGREEMENT

 

CERTAIN CREDIT TERMS

 

 

 

 

[ex10-1_001.jpg]

schedule B
to
LOAN AND SECURITY AGREEMENT

 

CERTAIN CREDIT TERMS

SUperior Drilling products, inc., a Utah corporation, SUPERIOR DRILLING
SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK SOLUTIONS, LLC, a
Utah limited liability company, EXTREME TECHNOLOGIES, LLC, a Utah limited
liability company, MEIER LEASING, LLC, a Utah limited liability company, and
MEIER PROPERTIES, SERIES LLC, a Utah limited liability company,
as “Borrower”  

Loan and Security Agreement Section



  Credit Terms       Section A – Total Commitment  

$4,300,000

 

Section 2.1 – Line of Credit Commitment:  

$3,500,000 less the Term Loan Reserve

 

Section B – Exceptions to Concentration Limit:  

Concentration limits for certain Account Debtors:

 

N/A

 

Section 2.1 – Accounts Advance Rate:

 

 

85%

 

Section 2.1 – Inventory Advance Rate:

 

  50% Section 2.1 – Inventory Sublimit:  

The lesser of (a) $500,000, or (b) an amount equal to 50% of availability under
clause (a) of the definition of “Borrowing Base” set forth in Schedule A.

 

Section 2.3 – Initial Term Loan Commitment:

 

 

$800,000

 

Section 2.3 – Special Advance Term Loan Commitment  

An amount equal to the sum of (A) $200,000 and (B) the difference of: (i) the
Initial Term Loan Commitment minus (ii) the outstanding principal amount of the
Initial Term Loan on the Amendment Number One Effective Date.

 

Section 2.4 – Monthly Term Loan Principal Reduction Payment:

 

  $27,778.00 Section 2.6(a) – Annual Facility Fee:  

An amount equal to (i) 1.00% of the Total Commitment due on the Closing Date,
and (ii) 0.50% of the Total Commitment due on every anniversary thereafter of
the Closing Date.

 

 

 

 

Loan and Security Agreement Section



  Credit Terms      

Section 2.6(d) – Collateral Management Fee Percentage:

 

  0.30%

Section 2.6(d) – Minimum Collateral Management Fee:

 

  Minimum Borrowing Amount times the Collateral Management Fee Percentage.
Section 2.6(e) – Line of Credit Termination and/or Reduction Fees:  

An amount equal to the percentage of the Total Commitment set forth in the table
below for the applicable period:

         

Year 1              3.00%

Year 2              2.00%

Year 3              1.00%

Year 4              1.00%

Year 5                  0%

 

Section 2.6(g) – Term Loan Prepayment Fees:

 

 

None.

 

Section 2.7(a) – Interest Rate:  

The Interest Rate for all Advances shall be the sum of the Prime Rate plus two
percentage points (2.00%).

 

The Interest Rate for the Term Loan shall be the sum of the Prime Rate plus two
percentage points (2.00%).

 

Section 2.7(c) – Minimum Interest:

 

 

Minimum Borrowing Amount times the Interest Rate.

 

Section 5.9 Financial Statements Delivered at Closing:  

CPA-audited financial statements for its fiscal year ended December 31, 2017,
and internally-prepared financial statements for the fiscal-year-to-date period
ended December 31, 2018

 

Section 6.3(f) – Annual Financial Statements:  

CPA-reviewed within 120 days of fiscal year end

 

 

Section 9.1 – Initial Maturity Date:   February 20, 2023

 

 

 

 